DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to preliminary amendment filed 7/15/2021.
Status of the claims
Claims 2-25 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11010261. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-25 of instant application recited similar limitation.  Therefore, they are rejected on the ground of nonstatutory double patenting.

17/227118
2. A system, comprising: at least one processor; at least one data storage device coupled to the at least one processor and storing instructions for performing a process of restoring data from a database to a client computing device within an information management system, wherein the process comprises: determining a number of streams to allocate to the database for restoring database data from the database, wherein a stream is a data channel that connects a client computing device to a secondary storage device where at least a portion of the database is stored, wherein the determining the number of streams is based, at least in part, on: a type of data storage system performing the process of restoring the database data, one or more characteristics of data storage resources associated with the client computing device, and available bandwidth of at least one stream available for restoring; grouping the database data into a number of groups, wherein the number of groups equals the determined number of streams; allocating a stream of the determined number of streams to database data associated with one of the groups; and restoring the database data associated with the one of the groups, via the allocated stream, to the client computing device.3. The system of claim 2, wherein the determining the number of streams to allocate to the database data is based on a number of streams used during a prior backup operation associated with the client computing device.4. The system of claim 2, wherein the determining the number of streams to allocate to the database data an available bandwidth of each available stream.5. The system of claim 2, wherein the grouping of the database data results in, a least, a first group and a second group, wherein a total amount of data within the first group substantially matches a total amount of data within the second group.6. The system of claim 2, wherein the determined number of streams is different than a total number of streams used to back up the database data.7. The system of claim 2, wherein restoring the database data comprises restoring the database data using a media agent associated with the database.8. The system of claim 2, the process further comprising identifying characteristics of one or more resources that have changed since the database data was backed up.9. The system of claim 2, the process further comprising identifying characteristics of one or more resources that have increased in bandwidth since the database data was backed up.10. A method for restoring data from a database to a client computing device, the method comprising: receiving a request to restore a copy of database data to a client computing device; determining a number of streams to allocate to the database for restoring database data from the database, wherein a stream is a data channel that connects a client computing device to a secondary storage device where at least a portion of the database is stored, wherein the determining the number of streams is based, at least in part, on: a type of data storage system performing the method for restoring database data to the client computing device, one or more characteristics of data storage resources associated with the client computing device, and available bandwidth of at least one stream available for restoring; grouping the database data into a number of groups, wherein the number of groups equals the determined number of streams; allocating a stream of the determined number of streams to database data associated with one of the groups; and restoring the database data associated with the one of the groups, via the allocated stream, to the client computing device.11. The method of claim 10, wherein the determining the number of streams to allocate to the database data is based on a number of streams used during a prior backup operation associated with the client computing device.12. The method of claim 10, wherein the determining the number of streams to allocate to the database data an available bandwidth of each available stream.13. The method of claim 10, wherein the grouping of the database data results in, a least, a first group and a second group, wherein a total amount of data within the first group substantially matches a total amount of data within the second group.14. The method of claim 10, wherein the determined number of streams is different than a total number of streams used to back up the database data.15. The method of claim 10, wherein restoring the database data comprises restoring the database data using a media agent associated with the database.16. The method of claim 10, the method further comprising identifying characteristics of one or more resources that have changed since the database data was backed up.17. The method of claim 10, the method further comprising identifying characteristics of one or more resources that have increased in bandwidth since the database data was backed up.18. A computer-readable medium, excluding transitory propagating signals, storing instructions that, when executed by an information management system, cause the information management system to perform a method for restoring data to a client computing device, the method comprising: receiving a request to restore a copy of database data to a client computing device; determining a number of streams to allocate to the database for restoring database data from a secondary copy of the database, wherein a stream is a data channel that connects a client computing device to a secondary storage device where at least a portion of the database is stored, wherein the determining the number of streams is based, at least in part, on: a type of data storage system performing the method for restoring database data to the client computing device, one or more characteristics of data storage resources associated with the client computing device, and available bandwidth of at least one stream available for restoring; grouping the database data into a number of groups, wherein the number of groups equals the determined number of streams; allocating a stream of the determined number of streams to database data associated with one of the groups; and restoring the database data associated with the one of the groups, via the allocated stream, to the client computing device.19. The computer-readable medium of claim 18, wherein the determining the number of streams to allocate to the database data is based on a number of streams used during a prior backup operation associated with the client computing device.20. The computer-readable medium of claim 18, wherein the determining the number of streams to allocate to the database data an available bandwidth of each available stream.21. The computer-readable medium of claim 18, wherein the grouping of the database data results in, a least, a first group and a second group, wherein a total amount of data within the first group substantially matches a total amount of data within the second group.22. The computer-readable medium of claim 18, wherein the determined number of streams is different than a total number of streams used to back up the database data.23. The computer-readable medium of claim 18, wherein restoring the database data comprises restoring the database data using a media agent associated with the database.24. The computer-readable medium of claim 18, the method further comprising identifying characteristics of one or more resources that have changed since the database data was backed up.25. The computer-readable medium of claim 18, the method further comprising identifying characteristics of one or more resources that have increased in bandwidth since the database data was backed up.

. Patent No. 11010261
1. A system, comprising: at least one processor; at least one data storage device coupled to the at least one processor and storing instructions for performing a process of restoring data from a database to a client computing device within an information management system, wherein the process comprises: determining a number of streams to allocate to the database for restoring files of data from the database, wherein the determined number of streams is based on a total amount of data within the database, wherein the determined number of streams is based on a type of data storage system performing the process of restoring data from the database, wherein the determining number of streams to allocate to the database for restoring files is based on number of streams used during prior backup operations associated with the client computing device; creating groups of files of the data from the database, wherein a total number of groups of files equals the determined number of streams; allocating each stream to one of the created groups of files; and restoring the files within the groups of files via the allocated streams to the client computing device.
2. The system of claim 1, wherein determining the number of streams to allocate to the database for restoring files of data from the database is based, at least in part, on one or more characteristics of data storage resources.
3. The system of claim 1, wherein determining the number of streams to allocate to the database for restoring files is based, at least in part, on an available bandwidth of all available streams.
4. The system of claim 1, wherein creating groups of files includes creating: a first group of files that includes multiple files; and a second group of files that includes one file, wherein a total amount of data within the first group of files substantially matches a total amount of data within the second group of files.
5. The system of claim 1, wherein the determined number of streams is less than a total number of streams used to previously backup the data.
6. The system of claim 1, wherein restoring the files within the groups of files via the allocated streams includes restoring the files to a client device via a media agent associated with the database.
7. The system of claim 1, wherein a stream is a data channel that connects the client computing device to a secondary storage device that stores at least a portion of the database.
8. A method for restoring data from a database to a client computing device, the method comprising: determining a number of streams to allocate to the database for restoring files of data from the database, wherein the determined number of streams is based on a total amount of data within the database; creating groups of files, wherein determining the number of streams is based on type of data storage system that is restoring files of the data from the database, wherein a total number of groups of files equals the determined number of streams, wherein the determining number of streams to allocate to the database for restoring files is based on number of streams used during prior backup operations associated with the client computing device; allocating each stream to one of the created groups of files; and restoring the files within the groups of files via the allocated streams.
9. The method of claim 8, wherein determining the number of streams to allocate to the database for restoring files is based, at least in part, on one or more data storage resources.
10. The method of claim 8, wherein determining the number of streams to allocate to the database for restoring files is based, at least in part, on an available bandwidth of all available streams.
11. The method of claim 8, wherein creating groups of files includes creating: a first group of files that includes multiple files; and a second group of files that includes one file, wherein a total amount of data within the first group of files substantially matches a total amount of data within the second group of files.
12. The method of claim 8, wherein the determined number of streams is less than a total number of streams used to previously backup the data.
13. The method of claim 8, wherein restoring the files within the groups of files via the allocated streams includes restoring the files to a client device via a media agent associated with the database.
14. The method of claim 8, wherein a stream is a data channel that connects the client computing device to a secondary storage device that comprises at least a portion of the database.
15. A computer-readable medium, excluding transitory propagating signals, storing instructions that, when executed by an information management system, cause the information management system to perform a method for restoring data to a client computing device, the method comprising: receiving a request to restore data from one or more data files; determining a number of streams previously used to store the one or more data files, wherein a stream is a data channel that connects the client computing device to a secondary storage device that includes the one or more data files, wherein determining the number of streams is based on type of data storage system that is restoring the one or more data files; identifying characteristics of one or more resources that have changed since the one or more data files were stored; and determining a number of streams to allocate for restoring the one or more data files, wherein the determining the number of streams to allocate is based on the identifying characteristics of one or more resources that have changed since the data files were stored, wherein the determining number of streams to allocate to restoring files is based on number of streams used during prior backup operations associated with the client computing device.
16. The computer-readable medium of claim 15, wherein the number of streams to allocate for restoring the one or more data files is less than number of previously used to store the one or more data files.
17. The computer-readable medium of claim 15, wherein identifying characteristics of one or more resources that have changed since the one or more data files were stored includes identifying one or more resources associated with the streams that have an increased bandwidth.
18. The computer-readable medium of claim 15, wherein the one or more data files are at least part of a database and wherein the database is a SQL database.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161